Citation Nr: 1729595	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-18 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 15, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a higher initial rating for service-connected lumbosacral strain with residual post-surgical changes of posterior decompression L3-4 through L5-S1 with disc herniation (lumbar spine disability), currently evaluated as 20 percent disabling.  

3.  Entitlement to a higher initial rating for service-connected cervical spine strain with degenerative disk disease and herniated nucleus pulposus (cervical spine disability), currently evaluated as 10 percent disabling prior to June 2, 2009, and 20 percent disabling on and after June 2, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to May 1994.  The Veteran also has prior unverified active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequent rating decisions changed the effective date of the grant of service connection for PTSD from October 29, 2008, to October 15, 2008.

The Veteran requested to appear before a member of the Board for a hearing in his June 2011 VA Form 9, with respect to his earlier effective date claim.  Per his request, an April 2017 hearing was scheduled, but he failed to appear.  The hearing notification letter was sent to the Veteran's last known address.  As the Veteran did not provide any explanation for his failure to appear at the April 2017 hearing, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

In the September 2008 rating decision, the RO granted service connection for lumbar spine and cervical spine disabilities.  The Veteran disagreed with the assigned disability ratings for the lumbar spine and cervical spine disabilities, and the assigned effective date for the lumbar spine disability.  A January 2010 statement of the case addressed only the initial rating claims for the lumbar spine and cervical spine.  The Veteran submitted a March 2010 VA Form 9.  The initial rating claims for lumbar spine and cervical spine disabilities are properly within the jurisdiction of the Board.  

A statement of the case regarding the earlier effective date claim for the lumbar spine disability was not issued until June 2017.  The Veteran has not yet submitted a substantive appeal in regards to this claim.  However, at the time of this Board decision, the deadline to submit a substantive appeal had not expired.  Accordingly, the earlier effective date claim is not within the jurisdiction of the Board.       
The initial rating claims for service-connected cervical spine and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an original service connection claim for a psychiatric disorder in June 1994.  The AOJ denied the service connection claim in August 1994 and July 1995, and again in November 1995.  A November 1995 notification letter was sent to the Veteran's last correct known address at that time and notified the Veteran about his appellate rights.  He did not submit a notice of disagreement to the November 1995 rating decision nor was new and material evidence received within one year after notification of the rating decision.  

2.  The Veteran filed another service connection claim for a psychiatric disorder in April 2000.  A June 2000 rating decision denied the service connection claim and the Veteran timely submitted a notice of disagreement.  The AOJ issued a May 2002 statement of the case and the Veteran was provided an August 2002 extension to submit a substantive appeal until October 2002.  No substantive appeal was received.

3.  The Veteran filed another service connection claim for a psychiatric disorder in October 2005.  An August 2006 rating decision denied service connection for PTSD.  The Veteran was notified of his appellate rights and he did not submit a notice of disagreement nor was new and material evidence received within one year after notification of the rating decision. 

4.  The Veteran submitted another claim on October 15, 2008.  A December 2009 rating decision granted service connection for PTSD and assigned an effective date of October 29, 2008.  The Veteran submitted a timely notice of disagreement regarding the assigned effective date and an August 2010 rating decision changed the effective date to October 15, 2008.  


CONCLUSIONS OF LAW

1.  The November 1995, June 2000, and August 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The criteria for assignment of an effective date earlier than October 15, 2008 have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the Veteran was granted service connection for PTSD effective October 29, 2008, in a December 2009 rating decision.  The Veteran timely disagreed with the assigned effective date and the AOJ, in an August 2010 rating decision, changed the effective date to October 15, 2008, the date of the service connection claim.  However, the Veteran contends that he is entitled to an earlier effective date because he originally filed a service connection claim for a psychiatric disorder in June 1994, one month after separating from service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Unless specifically provided otherwise in the statute, the effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  The effective date for a grant of service connection for a reopened claim after a final prior disallowance shall be the date of the receipt of the application to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Here, the Veteran filed a service connection claim for a psychiatric disorder (characterized as a nervous condition) in June 1994.  An August 1994 rating decision denied the service connection claim.  His service treatment records, VA treatment records, and a VA examination report were associated with the claims file at the time of the rating decision.  Additional evidence was received within one year of the rating decision and the AOJ issued a July 1995 rating decision continuing the denial of service connection.  Additional evidence was again received within one year of the rating decision and a November 1995 rating decision continued the denial of service connection.  The Veteran was informed of his appellate rights in a November 1995 notification letter that was sent to his correct known address at that time.  The Veteran did not submit a notice of disagreement to this rating decision nor was new and material evidence received within one year after notification of the November 1995 rating decision.  The November 1995 rating decision is final.  

The Veteran filed another service connection claim for a psychiatric disorder in April 2000.  A June 2000 rating decision denied the service connection claim and the Veteran timely submitted a notice of disagreement.  The AOJ issued a May 2002 statement of the case.  The Veteran was provided an extension in August 2002 which allowed him to submit a substantive appeal until October 2002.  No substantive appeal was received.  The June 2000 rating decision is final.    

The Veteran filed a service connection claim for PTSD in October 2005.  The August 2006 rating decision, which denied the service connection claim for PTSD, considered the Veteran's service treatment records and "excerpts" from his personnel file.  The Veteran was informed of his appellate rights in an August 2006 notification letter.  He did not submit a notice of disagreement to this rating decision nor was new and material evidence received within one year after notification of the rating decision.  The August 2006 rating decision is final.  

The Veteran submitted another claim for a psychiatric disorder on October 15, 2008.  A December 2009 rating decision granted service connection for PTSD and assigned an effective date of October 29, 2008.  The Veteran submitted a timely notice of disagreement regarding the assigned effective date and an August 2010 rating decision changed the effective date to October 15, 2008.

Pursuant to applicable statutes, regulations, and case law, the Veteran's prior service connection claims for psychiatric disorder cannot serve as the basis of the current effective date as the prior rating decisions denying the claims became final.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

VA regulations also provide that when VA receives relevant official service department records that existed and had not been associated with the claims file at the time of a prior final decision, VA will reconsider the prior decision without requiring new and material evidence.  38 C.F.R. § 3.156(c).  Although duplicative records were received, no new and relevant service records were associated with the claims file since the last final denial of the service connection claim for psychiatric disorder.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) do not apply.  

Moreover, VA received no communication from the Veteran that could be construed as a service connection claim for a psychiatric disorder since the final August 2006 rating decision until October 2008.  There was a claim in December 2007, but it was for unrelated musculoskeletal disabilities.  The first communication regarding service connection for a psychiatric disorder was received in October 2008 and serves as the current effective date for the grant of service connection for PTSD.  

An earlier effective date may also be warranted when the award of compensation is based on a liberalizing change in law or VA issue.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, the grant of service connection for PTSD was not based on any liberalizing law as the regulations regarding service connection for PTSD were changed effective July 13, 2010, which is after the date of service connection in the instant case.  

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Given that the November 1995, June 2000, and August 2006 rating decisions are final, the AOJ has assigned the earliest possible effective date for the grant of service connection for PTSD.  As such, this appeal must be denied because the AOJ has already assigned the earliest possible effective date provided by law.  


ORDER

An effective date earlier than October 15, 2008, for the grant of service connection for PTSD is denied.  


REMAND

The Veteran was last afforded VA examinations for his cervical spine and lumbar spine disabilities in May 2009.  Since that time, evidence added to the claims file provides an indication that the Veteran's spine disabilities may have worsened.  Accordingly, a contemporaneous VA examination is required to determine the current nature, extent, and severity of the spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran also contends that his flexion would be more limited if he were to not take his prescribed medication.  See October 2008 lay statement.  In light of this contention, the examiner should discuss any function loss and the extent of the Veteran's pain-free motion if his pain was not ameliorated by his medication regimen.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Moreover, the examination report should contain information regarding testing in both active and massive motion, and in weight-bearing and non weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Upon remand, the AOJ should associate VA treatments records dated since January 2015 with the claims file and provide the Veteran an additional opportunity to identify any pertinent outstanding private treatment records.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment dated since January 2015 and associate them with the claims file.   

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any pertinent private treatment regarding his lumbar spine and cervical spine disabilities.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his lumbar spine and cervical spine disabilities.  

The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine and cervical spine, i.e., the extent of the Veteran's pain-free motion if his pain was not ameliorated by his medication regimen.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

Additionally, the lumbar and cervical spine should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  Then, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case, afford them appropriate time to respond, and thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


